Wells, J.
The court below founded its decision on Mo. Pac. Rly. Co. v. Sharritt (43 Kan. 375 ) exclusively, and plainly intimated that, were it not for that decision, the judgment would be the other way. That case can be distinguished from this, because in that case it is assumed that the wages were exempt under the laws of both states, which is a very, important difference ; and in that case no question of the violation of the United States statutes was raised. A careful examination of the opinion of the Commissioner, the concurring opinion of Mr. Justice Valentine, and the very able and exhaustive review of Chief Justice Horton, in his dissenting opinion, satisfies us that all of the questions necessai’y for a decision of this case were carefully considered, and decided ad*429versely to the claim of the plaintiff in error in this case. Having been so decided, we are bound by that decision, until it is reversed by the court which rendered it. We are referred to the case of U. P. Rly. Co. v. Baker, ante, page 253 (47 Pac. Rep. 563), Gilkeson, P. J., delivering the opinion, as holding contrary to these views, but if such is the effect of that decision, this court would still be bound by the decisiou of the Supreme Court.
With these views, it is unnecessary to consider the other questions discussed. The decision of the court below will be affirmed.